UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2014 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock of the registrant: 106,924,193 outstanding as of November 5, 2014. CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION (UNAUDITED) ITEM 1. FINANCIAL STATEMENTS: 1 Condensed Consolidated Balance Sheets as of September 27, 2014 and December 28, 2013 (Unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended September 27, 2014 and September 28, 2013 (Unaudited) 2 Condensed Consolidated Statements of Operations for the nine months ended September 27, 2014 and September 28, 2013 (Unaudited) 3 Condensed Consolidated Statements of Stockholders Equity for the nine months ended September 27, 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 27, 2014 and September 28, 2013 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II– OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. MINE SAFETY DISCLOSURES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURES -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 27, 2014 and December 28, 2013 September 27, 2014 December 28, 2013 Assets Current Assets Cash $ $ Trade receivables, less allowance for doubtful accounts and returnsSeptember 27, 2014 $33,000; December 28, 2013 $9,000 Other receivable - Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Other Noncurrent Assets Deposits Long-term investment in affiliate Intangible assets, net Total other noncurrent assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Capital lease obligations, less current maturities Deferred rent, less current Total liabilities Commitments and contingencies Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding September 27, 2014 105,239,985 andDecember 28, 2013 104,524,738 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended September 27, 2014 and September 28, 2013 September 27, 2014 September 28, 2013 Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate - Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Nine Month Periods Ended September 27, 2014 and September 28, 2013 September 27, 2014 September 28, 2013 Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) For the Nine Month Period Ended September 27, 2014 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance, December 28, 2013 $ $ $ ) $ Exercise of stock options 34 - Issuance of unvested restricted stock - - Unvested restricted stock ) ) - - ) Share-based compensation - - - Net loss - - - ) ) Balance, March 29, 2014 $ $ $ ) $ Exercise of stock options 24 - Issuance of unvested restricted stock 96 - - 96 Unvested restricted stock ) ) - - ) Share-based compensation 6 - Stock issued to settle outstanding payable balance - Net loss - - - ) ) Balance, June 28, 2014 $ $ $ ) $ Exercise of stock options - Share-based compensation 71 - Stock issued to settle outstanding payable balance - - - Net loss - - - ) ) Balance, September 27, 2014 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Month Periods Ended September 27, 2014 and September 28, 2013 September 27, 2014 September 28, 2013 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation of leasehold improvements and equipment Amortization of intangibles Share-based compensation expense Gain on exchange of equipment ) - Loss from disposal of equipment - Loss from investment in affiliate Changes in operating assets and liabilities: Trade receivables ) Other receivable - Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses Customer deposits and other ) Deferred rent ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchases of intangible assets ) ) Proceeds from sale of assets - Proceeds from sale of equipment - Proceeds from investment in affiliate Net cash provided by investing activities Cash Flows From Financing Activities Proceeds from exercise of stock options Proceeds from exercise of warrants - Principal payments on capital leases ) ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for purchases of equipment $ $ Retirement of fully depreciated equipment - cost $ $
